Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 1 of 31 PageID# 1992




                            EXHIBIT
                              O
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 2 of 31 PageID# 1993




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

   RICARDO R. GARCIA, et al.,   )
                                )
          Plaintiffs,           )
                                )
   v.                           )                         Civil Action No. 1:19-cv-331-LO-MSN
                                )
   VOLKSWAGEN GROUP OF AMERICA, )
   INC., et al.,                )
                                )
          Defendants.           )
                                )

      VOLKSWAGEN GROUP OF AMERICA, INC.’S RESPONSES AND OBJECTIONS
       TO PLAINTIFF DUANE K. GLOVER’S FIRST SET OF INTERROGATORIES

                  Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and Rule 26(C)

   of the Local Rules for the Eastern District of Virginia, Defendant Volkswagen Group of America,

   Inc. (“VWGoA”), by and through its undersigned counsel, submits these responses and objections

   to Plaintiff Duane K. Glover’s First Set of Interrogatories to VWGoA (the “Interrogatories”), dated

   December 8, 2020, in the above-captioned action (the “Action”).

                  VWGoA is willing to meet and confer with Plaintiffs in an attempt to resolve

   Plaintiffs’ disagreements, if any, with these responses and objections (the “Responses”) pursuant

   to Rule 33 of the Federal Rules of Civil Procedure.

                                           General Objections

                  1.      The General Objections (collectively with the Objections to Definitions and

   the Specific Objections, the “Objections”) set forth below apply to the Interrogatories generally

   and to each Definition, Instruction, and specific Interrogatory and, unless otherwise stated, shall

   have the same force and effect as if set forth in full in response to each Definition, Instruction, and

   Interrogatory. Any objection to a Definition or Instruction shall also apply equally to any other
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 3 of 31 PageID# 1994




   Definition, Instruction, or Interrogatory that incorporates that Definition or Instruction. Any

   undertaking to search for or provide information or documents in response to any Interrogatory

   remains subject to these Objections. The fact that an objection is not listed herein does not

   constitute a waiver of that objection or otherwise preclude VWGoA from raising that objection at

   a later time.

                   2.     VWGoA objects to the Interrogatories to the extent that they call for

   information subject to foreign data privacy laws and/or regulations, including, but not limited to,

   the EU General Data Protection Regulation.

                   3.     VWGoA’s investigation of the matters addressed in the Interrogatories is

   ongoing, and it therefore reserves the right (but does not assume the obligation other than as

   required by the Federal Rules of Civil Procedure, the Local Rules for the Eastern District of

   Virginia, or any other applicable law or rule or any order entered by the Court in this Action

   (collectively, “Applicable Law”)) to: (i) revise, amend, correct, supplement, clarify, or modify the

   content of the Responses in accordance with the applicable rules and court orders; (ii) provide

   additional responsive information in the future; (iii) object to further discovery in this Action,

   including discovery relating to the subject matter of information provided; (iv) use or rely upon

   any information produced in this Action in any hearing, proceeding, or trial; (v) use or rely upon

   subsequently discovered information or information omitted from any response as a result of

   mistake, error, oversight, or inadvertence in any hearing, proceeding, or trial; and (vi) challenge

   the authenticity or admissibility of any information or documents in any hearing, proceeding, or

   trial.




                                                   -2-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 4 of 31 PageID# 1995




                                        Objections to Definitions

                  1.      VWGoA objects to Definition No. 1 (“You” or “VWGOA”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is overly broad

   and calls for information that is not relevant to the claims, defenses, or subject matter of the Action

   because it includes VWGoA’s “subsidiaries (including VW Credit, Inc.), affiliates, predecessors,

   successors, representatives, agents, employees, experts, investigators, attorneys, and/or insurers.”

   In particular, Definition No. 1 expands the meaning of “You” or “VWGOA” such that the scope

   of information sought is outside the possession, custody, or control of VWGoA and/or beyond the

   asserted claims and purported Class Vehicles, which are limited to, among other things,

   Volkswagen-branded vehicles. VWGoA further objects to Definition No. 1 because it fails to

   distinguish between distinct corporate entities.         For the purposes of responding to the

   Interrogatories, VWGoA construes the terms “You” or “VWGOA” to refer to Volkswagen Group

   of America, Inc., and its current or former officers, directors, and employees.

                  2.      VWGoA objects to Definition No. 2 (“VWAG”), and to any Definition or

   Interrogatory that incorporates that definition, on the grounds that it is overly broad and calls for

   information that is not relevant to the claims, defenses, or subject matter of the Action because it

   includes Volkswagen Aktiengesellschaft’s (“VW AG”) “subsidiaries, affiliates, predecessors,

   successors, representatives, agents, employees, experts, investigators, attorneys, and/or insurers.”

   VWGoA further objects to Definition No. 2 because the scope of information sought is outside the

   possession, custody, or control of VWGoA and/or beyond the asserted claims and purported Class

   Vehicles, which are limited to, among other things, Volkswagen-branded vehicles. VWGoA

   further objects to Definition No. 2 because it fails to distinguish between distinct corporate entities.

   For the purposes of responding to the Interrogatories, VWGoA construes the term “VW AG” to


                                                     -3-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 5 of 31 PageID# 1996




   refer to Volkswagen Aktiengesellschaft and its current or former officers, directors, and

   employees.

                  3.      VWGoA objects to Definition No. 3 (“Volkswagen”), and to any Definition

   or Interrogatory that incorporates that definition, on the grounds that it is overly broad and calls

   for information that is not relevant to the claims, defenses, or subject matter of the Action because

   it refers to and incorporates Definition Nos. 1 and 2, and VWGoA incorporates by reference its

   objections to Definition Nos. 1 and 2. In particular, Definition No. 3 expands the meaning of

   “Volkswagen” such that the scope of information sought is outside the possession, custody, or

   control of VWGoA and/or beyond the asserted claims and purported Class Vehicles, which are

   limited to, among other things, Volkswagen-branded vehicles.           VWGoA further objects to

   Definition No. 3 because it fails to distinguish between distinct corporate entities. VWGoA further

   objects to Definition No. 3 on the grounds that it is vague and ambiguous, including because it

   fails to explain the phrase “any one or more of.”         For the purposes of responding to the

   Interrogatories, VWGoA construes the term “Volkswagen” to refer to VWGoA and VW AG and

   their current and former officers, directors, and employees. As VW AG is also a party to this

   Action and has been separately served with discovery requests, VWGoA will respond to the

   Interrogatories only on behalf of VWGoA.

                  4.      VWGoA objects to Definition No. 4 (“Class Vehicles”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague and

   ambiguous, insofar as it fails to explain the phrases “used internally,” “assigned to a general pool

   of vehicles for short-term loans to Volkswagen employees,” “for their personal use,” “altered after

   the date of manufacture,” and “identified by Volkswagen on the application for original title.”

   VWGoA further objects to Definition No. 4 on the grounds that it assumes the existence of facts


                                                   -4-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 6 of 31 PageID# 1997




   that do not exist or the occurrence of events that did not occur, including because subsection (a)

   presumes contested legal and factual conclusions by incorporating unspecified sections of the

   Second Amended Complaint, and subsections (e) and (f) presume contested legal and factual

   conclusions, including that vehicles were “altered after the date of manufacture” and that any

   vehicle’s “mileage identified by Volkswagen on the application for original title was incorrect or

   otherwise inaccurate.” VWGoA further objects to Definition No. 4 on the grounds that it

   impermissibly seeks to amend the scope of the purported Class Vehicles beyond the allegations of

   the Second Amended Complaint, including by adding subsection (h) and materially modifying

   subsections (a) and (f). VWGoA further objects to Definition No. 4 on the grounds and to the

   extent it seeks the discovery of information held by third parties, such as information related to

   any alteration to a vehicle by a third party “after the date of manufacture,” that is outside the

   possession, custody, or control of VWGoA. For the purposes of responding to the Interrogatories,

   VWGoA construes the term “Class Vehicles” to refer to Volkswagen-branded cars that were used

   internally by VWGoA and later resold by an authorized Volkswagen or Audi dealership as a

   Certified Pre-Owned (“CPO”) vehicle in the United States during the period from January 1, 2007

   to March 21, 2019, and were one or more of the following: (a) a Pre-Production Vehicle (as that

   term is construed by VWGoA, as specified below in its objections to Definition No. 7), (b) a

   Recalled Vehicle (as that term is construed by VWGoA, as specified below in its objections to

   Definition No. 10) subject to the May 16, 2018 recall report (National Highway Traffic Safety

   Administration (“NHTSA”) Recall No. 18V-329), (c) a Press-Fleet Vehicle (as that term is

   construed by VWGoA, as specified below in its objections to Definition No. 11), (d) a Pool-Fleet

   Vehicle (as that term is construed by VWGoA, as specified below in its objections to Definition

   No. 12), (e) an Altered Vehicle (as that term is construed by VWGoA, as specified below in its


                                                  -5-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 7 of 31 PageID# 1998




   objections to Definition No. 15), (f) a vehicle identified by Volkswagen on the application for

   original title as having a nominal number of miles (i.e., 10 miles) when the vehicle’s odometer

   reflected a substantially greater amount (e.g., thousands of miles) (see 2d Am. Compl. ¶¶ 5, 124),

   or (g) a Recalled Vehicle (as that term is construed by VWGoA, as specified below in its objections

   to Definition No. 10) subject to the September 25, 2019 recall report (NHTSA Recall

   No. 19V-679).

                   5.     VWGoA objects to Definition No. 7 (“Pre-Production Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it impermissibly

   seeks to amend the scope of the purported Class Vehicles beyond the allegations of the Second

   Amended Complaint, including to the extent it includes any vehicles that do not meet the

   requirements of “Class Vehicles” as defined in paragraph 105 of the Second Amended Complaint.

   For the purposes of responding to the Interrogatories, VWGoA construes the term “Pre-Production

   Vehicle” to refer to purported Class Vehicles built before the start of production date for a given

   model year.

                   6.     VWGoA objects to Definition No. 8 (“Pre-Series Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague,

   ambiguous, and overly broad insofar as it fails to explain the phrases “production try-out” and

   “intended to prove reproducibility.” VWGoA further objects to Definition No. 8 on the grounds

   that it assumes the existence of facts that do not exist or the occurrence of events that did not occur,

   including because it presumes legal and factual conclusions in paragraphs 34-35 of the Second

   Amended Complaint, incorporated by Definition No. 8. VWGoA further objects to Definition

   No. 8 on the grounds that it impermissibly seeks to amend the scope of the purported Class

   Vehicles beyond the allegations of the Second Amended Complaint, including to the extent it


                                                     -6-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 8 of 31 PageID# 1999




   includes any vehicles that do not meet the requirements of “Class Vehicles” as defined in

   paragraph 105 of the Second Amended Complaint. For the purposes of responding to the

   Interrogatories, VWGoA construes the term “Pre-Series Vehicle” to be synonymous with the term

   “Pre-Production Vehicle” and to refer to purported Class Vehicles built before the start of

   production for a given model year.

                  7.      VWGoA objects to Definition No. 9 (“Zero-Series Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it assumes the

   existence of facts that do not exist or the occurrence of events that did not occur, including because

   it presumes legal and factual conclusions in paragraphs 34-35 of the Second Amended Complaint,

   incorporated by Definition No. 9.

                  8.      VWGoA objects to Definition No. 10 (“Recalled Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague,

   ambiguous, and overly broad. VWGoA further objects to Definition No. 10 on the grounds that it

   impermissibly seeks to expand the scope of the purported Class Vehicles beyond the allegations

   of the Second Amended Complaint. In particular, the Definition seeks to include a new category

   of vehicles that was not included in the Second Amended Complaint, specifically vehicles that

   were recalled in September 2020. VWGoA further objects to Definition No. 10 to the extent it

   includes any vehicles that do not meet the requirements of “Class Vehicles” as defined in

   paragraph 105 of the Second Amended Complaint. For the purposes of responding to the

   Interrogatories, VWGoA construes the term “Recalled Vehicle” to refer to purported Class

   Vehicles that were referenced in or subject to the Part 573 Safety Recall Reports filed with NHTSA

   on May 16, 2018 (NHTSA Recall No. 18V-329) or September 25, 2019 (NHTSA Recall No. 19V-

   679).


                                                    -7-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 9 of 31 PageID# 2000




                  9.       VWGoA objects to Definition No. 11 (“Press-Fleet Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it impermissibly

   seeks to amend the scope of the purported Class Vehicles beyond the allegations of the Second

   Amended Complaint, including to the extent it includes any vehicles that do not meet the

   requirements of “Class Vehicles” as defined in paragraph 105 of the Second Amended Complaint.

   For the purposes of responding to the Interrogatories, VWGoA construes the term “Press-Fleet

   Vehicle” to refer to purported Class Vehicles loaned by Volkswagen to one or more members of

   the automotive press.

                  10.      VWGoA objects to Definition No. 12 (“Pool-Fleet Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague,

   ambiguous, and overly broad insofar as it fails to explain the phrases “assigned to a general pool

   of vehicles for short-term loans to Volkswagen employees,” and “for their personal use.” VWGoA

   further objects to Definition No. 12 on the grounds that it impermissibly seeks to amend the scope

   of the purported Class Vehicles beyond the allegations of the Second Amended Complaint,

   including to the extent it includes any vehicles that do not meet the requirements of “Class

   Vehicles” as defined in paragraph 105 of the Second Amended Complaint. For the purposes of

   responding to the Interrogatories, VWGoA construes the term “Pool-Fleet Vehicle” to refer to

   purported Class Vehicles assigned to a general pool of vehicles for short-term loans to Volkswagen

   employees for their personal use.

                  11.      VWGoA objects to Definition No. 13 (“Leased-Fleet Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague,

   ambiguous, and overly broad insofar as it fails to explain the phrase “leased to one or more

   Volkswagen employees.”        For the purposes of responding to the Interrogatories, VWGoA


                                                   -8-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 10 of 31 PageID# 2001




   construes the term “Leased-Fleet Vehicle” to refer to vehicles that VWGoA leased to one or more

   Volkswagen employees.

                  12.     VWGoA objects to Definition No. 15 (“Altered Vehicle”), and to any

   Definition or Interrogatory that incorporates that definition, on the grounds that it is vague,

   ambiguous, and overly broad insofar as it fails to explain the phrase “for which documentation

   may be incomplete.” VWGoA further objects to Definition No. 15 on the grounds that it

   impermissibly seeks to amend the scope of the purported Class Vehicles beyond the allegations of

   the Second Amended Complaint, including to the extent it includes any vehicles that do not meet

   the requirements of “Class Vehicles” as defined in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to Definition No. 15 on the grounds and to the extent it seeks

   the discovery of information held by third parties, such as information related to any modification

   to a vehicle by a third party “after the date of manufacture,” that is outside the possession, custody,

   or control of VWGoA and to which VWGoA has no legal right of access. For the purposes of

   responding to the Interrogatories, VWGoA construes the term “Altered Vehicles” to refer to

   purported Class Vehicles altered after the date of manufacture in such a manner as may affect the

   conformity of the vehicle with one or more Federal Motor Vehicle Safety Standard(s) or the

   validity of the vehicle’s stated weight ratings or vehicle type classification, but no Alterer’s

   Certificate was affixed to such vehicle.

                  13.     VWGoA objects to Definition No. 21 (“Identify”), and to any Definition or

   Interrogatory that incorporates that definition, on the grounds that it is overly broad to the extent

   it seeks the discovery of information that is outside the possession, custody, or control of VWGoA

   and to the extent that it calls for information that is not relevant to the claims or defenses of any

   party to, or the subject matter of, the Action or reasonably calculated to lead to the discovery of


                                                    -9-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 11 of 31 PageID# 2002




   admissible evidence, such as the “home telephone number(s)” or “last known employer” of any

   natural person identified by VWGoA in responding to the Interrogatories. For the purposes of

   responding to the Interrogatories, VWGoA construes the term “Identify” in accordance with its

   usual meaning, which may not capture every item that could plausibly fall within this expansive

   and overly broad Definition.

                  14.     VWGoA objects to Definition No. 22 (“Identify”), and to any Definition or

   Interrogatory that incorporates that definition, on the grounds that it is overly broad to the extent

   that it calls for information that is not relevant to the claims or defenses of any party to, or the

   subject matter of, the Action or reasonably calculated to lead to the discovery of admissible

   evidence, such as the “identity of the author(s) or preparer(s)” of any document identified by

   VWGoA in responding to the Interrogatories.              For the purposes of responding to the

   Interrogatories, VWGoA construes the term “Identify” in accordance with its usual meaning,

   which may not capture every item that could plausibly fall within this expansive and overly broad

   Definition.

                  15.     VWGoA objects to Definition No. 24 (“Defendant”), and to any Definition

   or Interrogatory that incorporates that definition, on the grounds that it is vague, ambiguous, overly

   broad, and calls for information that is not relevant to the claims, defenses, or subject matter of the

   Action because it includes VWGoA’s “officers, directors, employees, partners, corporate parent,

   subsidiaries, or affiliates.” In particular, it expands the meaning of “Defendant” such that the scope

   of information sought is outside the possession, custody, or control of VWGoA and beyond the

   asserted claims and purported Class Vehicles, which are limited to, among other things,

   Volkswagen-branded vehicles. VWGoA further objects to Definition No. 24 on the grounds that

   it fails to distinguish between distinct corporate entities and would require VWGoA to discern or


                                                    -10-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 12 of 31 PageID# 2003




   inquire about relationships between or among entities that are not affiliated with VWGoA. For

   the purposes of responding to the Interrogatories, VWGoA construes the term “Defendant” to refer

   to VWGoA and its current or former officers, directors, and employees.

                              Objections to the Relevant Time Period

                    1.   VWGoA objects to the “Relevant Time Period” on the grounds that it is

   overly broad, unduly burdensome, and seeks information that is not relevant to the claims,

   defenses, or subject matter of the Action to the extent that it seeks information outside of the

   definition of “Class Vehicles” in Definition No. 4 and in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to the “Relevant Time Period” on the grounds that it is overly

   broad and unduly burdensome to the extent it attempts to impose an ongoing obligation to search

   for any new information. To the extent VWGoA agrees to provide information in response to any

   Interrogatory, it will do so subject to agreement on an appropriate time period covered by the

   Interrogatory.




                                                -11-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 13 of 31 PageID# 2004




                                  Specific Responses and Objections

   Interrogatory No. 1.

          Identify the following information for each Class Vehicle:

          a)      VIN;
          b)      Production Date;
          c)      Factory-installed options (sometimes referred to by Volkswagen as option codes);
          d)      Invoice Date (or other designation indicating the date of first sale to dealership);
          e)      Date of first retail sale (RDR);
          f)      Date of CPO certification;
          g)      Invoice Price (the price at which you sold the vehicle or billed the dealer);
          h)      Incentive amounts paid by you and/or Volkswagen to dealership and end-using
                  customers in connection with the first retail sale of the vehicle;
          i)      Whether the consumer financed the vehicle through VW Credit, Inc.;
          j)      The date on which consumer financed the vehicle through VW Credit, Inc.;
          k)      Revenue recorded by you and/or Volkswagen in association with CPO certification;
                  and,
          l)      Gross Profit recorded by you and/or Volkswagen in association with CPO
                  certification.

   Objections to Interrogatory No. 1.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 1 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under Applicable Law. VWGoA further objects to

   Interrogatory No. 1 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information that is more efficiently

   obtained through document discovery, (ii) it seeks information unrelated to the asserted claims or

   the purported Class Vehicles, including to the extent that it seeks information regarding consumer

   financing, (iii) it seeks information for each Class Vehicle when information for a subset of

   purported Class Vehicles would suffice, (iv) it seeks unnecessary and disproportionately detailed

   information specific to non-representative purported class members relative to the needs of the


                                                  -12-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 14 of 31 PageID# 2005




   Action, and (v) it seeks information that would require onerous search efforts by VWGoA that are

   not proportional to the needs of the Action.

                  VWGoA further objects to Interrogatory No. 1 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrases “date of first sale to dealership,” “Date

   of first retail sale (RDR),” “the price at which you sold the vehicle or billed the dealer,” “Incentive

   amounts paid by you and/or Volkswagen to dealership and end-using customers in connection with

   the first retail sale of the vehicle,” and “in association with CPO certification.”

                  VWGoA further objects to Interrogatory No. 1 on the grounds that it assumes the

   existence of facts that do not exist or the occurrence of events that did not occur, including to the

   extent that it assumes VWGoA paid incentive amounts “to dealership and end-using customers in

   connection with the first retail sale of the vehicle.” VWGoA further objects to Interrogatory No. 1

   on the grounds that it seeks the discovery of information held by third parties, such as VW Credit,

   Inc., dealerships, and private individuals, that is outside the possession, custody, or control of

   VWGoA and/or to which VWGoA has no legal right of access. VWGoA further objects to

   Interrogatory No. 1 to the extent it is duplicative of other discovery requests.

                  VWGoA further objects to Interrogatory No. 1 on the grounds that that it combines

   at least five separate interrogatories and asserts them as a single interrogatory, and that collectively

   the Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 1.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 1 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119


                                                    -13-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 15 of 31 PageID# 2006




   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 2.

             From the “NAVS ONLINE” database, identify the following information regarding the use
             of any Class Vehicle that was part of the Press Fleet or the Pool Fleet during the time that
             any such vehicles were owned by Volkswagen:

             a)     VIN;
             b)     Date Out;
             c)     Date In;
             d)     Miles Out; and,
             e)     Miles In.

   Objections to Interrogatory No. 2.

                    VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 2 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 2 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because it seeks unnecessary and disproportionately detailed

   information specific to non-representative purported class members relative to the needs of the

   Action.

                    VWGoA further objects to Interrogatory No. 2 to the extent it is duplicative of other

   discovery requests. VWGoA further objects to Interrogatory No. 2 on the grounds that collectively

   the Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 2.

                    In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 2 because it exceeds the Court’s limitation against “more than thirty (30) written
                                                     -14-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 16 of 31 PageID# 2007




   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 3.

          Identify data or Documents sufficient to show the average revenue per CPO certification
          recognized by you and/or Volkswagen for each calendar year from 2007 through the
          present.

   Objections to Interrogatory No. 3.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 3 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 3 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information that is more efficiently

   obtained through document discovery, (ii) it seeks information unrelated to the asserted claims or

   the purported Class Vehicles, including to the extent that it seeks information regarding vehicles

   that were not used internally and/or regarding vehicles that do not otherwise meet the definition of

   Class Vehicles, and (iii) it seeks information that would require onerous search efforts by VWGoA

   that are not proportional to the needs of the Action.

                  VWGoA further objects to the time period “through the present” on the grounds

   that it is overly broad, unduly burdensome, and seeks information that is not relevant to the claims,

   defenses, or subject matter of the Action to the extent that it seeks information outside of the

   definition of “Class Vehicles” in Definition No. 4 and in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to the time period “through the present” on the grounds that


                                                    -15-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 17 of 31 PageID# 2008




   it is overly broad and unduly burdensome to the extent it attempts to impose an ongoing obligation

   to search for any new information.

                  VWGoA further objects to Interrogatory No. 3 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrases “average revenue per CPO

   certification” and “recognized by you and/or Volkswagen.”              VWGoA further objects to

   Interrogatory No. 3 on the grounds that it seeks the discovery of information held by third parties

   that is outside the possession, custody, or control of VWGoA and to which VWGoA has no legal

   right of access.

                  VWGoA further objects to Interrogatory No. 3 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 3.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 3 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 4.

          Identify data or Documents sufficient to show the average gross profit per CPO
          certification recognized by you and/or Volkswagen for each calendar year from 2007
          through the present.

   Objections to Interrogatory No. 4.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 4 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to
                                                -16-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 18 of 31 PageID# 2009




   Interrogatory No. 4 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information that is more efficiently

   obtained through document discovery, (ii) it seeks information unrelated to the asserted claims or

   the purported Class Vehicles, including to the extent that it seeks information regarding vehicles

   that were not used internally and/or regarding vehicles that do not otherwise meet the definition of

   Class Vehicles, and (iii) it seeks information that would require onerous search efforts by VWGoA

   that are not proportional to the needs of the Action.

                  VWGoA further objects to the time period “through the present” on the grounds

   that it is overly broad, unduly burdensome, and seeks information that is not relevant to the claims,

   defenses, or subject matter of the Action to the extent that it seeks information outside of the

   definition of “Class Vehicles” in Definition No. 4 and in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to the time period “through the present” on the grounds that

   it is overly broad and unduly burdensome to the extent it attempts to impose an ongoing obligation

   to search for any new information.

                  VWGoA further objects to Interrogatory No. 4 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrases “average gross profit per CPO

   certification” and “recognized by you and/or Volkswagen.”             VWGoA further objects to

   Interrogatory No. 4 on the grounds that it seeks the discovery of information held by third parties

   that is outside the possession, custody, or control of VWGoA and to which VWGoA has no legal

   right of access.




                                                   -17-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 19 of 31 PageID# 2010




                  VWGoA further objects to Interrogatory No. 4 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 4.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 4 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 5.

          Identify data or Documents sufficient to show the percentage of CPO vehicle sales acquired
          by consumers that involved VW-Credit financing, by calendar year, from 2007 through the
          present.

   Objections to Interrogatory No. 5.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 5 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 5 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information that is more efficiently

   obtained through document discovery, (ii) it seeks information unrelated to the asserted claims or

   the purported Class Vehicles, including to the extent that it seeks information regarding vehicles

   that were not used internally and/or regarding vehicles that do not otherwise meet the definition of

   Class Vehicles and seeks information regarding “VW-Credit financing,” and (iii) it seeks


                                                    -18-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 20 of 31 PageID# 2011




   information that would require onerous search efforts by VWGoA that are not proportional to the

   needs of the Action.

                  VWGoA further objects to the time period “through the present” on the grounds

   that it is overly broad, unduly burdensome, and seeks information that is not relevant to the claims,

   defenses, or subject matter of the Action to the extent that it seeks information outside of the

   definition of “Class Vehicles” in Definition No. 4 and in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to the time period “through the present” on the grounds that

   it is overly broad and unduly burdensome to the extent it attempts to impose an ongoing obligation

   to search for any new information.

                  VWGoA further objects to Interrogatory No. 5 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrases “acquired by consumers” and

   “involved VW-Credit financing.” VWGoA further objects to Interrogatory No. 5 on the grounds

   that it seeks the discovery of information held by third parties, including VW Credit, Inc., that is

   outside the possession, custody, or control of VWGoA.

                  VWGoA further objects to Interrogatory No. 5 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 5.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 5 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.


                                                    -19-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 21 of 31 PageID# 2012




   Interrogatory No. 6.

          Identify composite dealer financial statements for each geographic Region of the United
          States as defined by you in the ordinary course of your business (i.e. Midwest Northeast,
          Pacific, South Central, Southeast), for each year-end from 2007 through the present.

   Objections to Interrogatory No. 6.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 6 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 6 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information that is more efficiently

   obtained through document discovery and (ii) it seeks information unrelated to the asserted claims

   or the purported Class Vehicles.

                  VWGoA further objects to the time period “through the present” on the grounds

   that it is overly broad, unduly burdensome, and seeks information that is not relevant to the claims,

   defenses, or subject matter of the Action to the extent that it seeks information outside of the

   definition of “Class Vehicles” in Definition No. 4 and in paragraph 105 of the Second Amended

   Complaint. VWGoA further objects to the time period “through the present” on the grounds that

   it is overly broad and unduly burdensome to the extent it attempts to impose an ongoing obligation

   to search for any new information.

                  VWGoA further objects to Interrogatory No. 6 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrase “composite dealer financial

   statements.” VWGoA further objects to Interrogatory No. 6 on the grounds that it seeks the

   discovery of information held by third parties, such as dealerships, that is outside the possession,

   custody, or control of VWGoA and to which VWGoA has no legal right of access.
                                              -20-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 22 of 31 PageID# 2013




                  VWGoA further objects to Interrogatory No. 6 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 6.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 6 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 7.

          For each model year vehicle that includes one or more Class Vehicles, identify a data file
          containing the following for ALL vehicles sold by you to U.S. dealerships:

          a) VIN;
          b)    Date of first wholesale sale – that is, the date you or VW Credit, Inc., or
                Volkswagen first sold each such vehicle to a dealership; and,
          c)    Date of first retail sale (RDR).

   Objections to Interrogatory No. 7.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 7 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 7 to the extent it is duplicative of Interrogatory No. 1, and VWGoA incorporates

   by reference its objections to Interrogatory No. 1.

                  VWGoA further objects to Interrogatory No. 7 on the grounds that it is overly

   broad, unduly burdensome, and calls for information that is neither relevant to the claims, defenses,

   or subject matter of, nor proportional to the needs of, the Action, including because (i) it seeks

   information for “ALL vehicles” “[f]or each model year that includes one or more Class Vehicles,”
                                                    -21-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 23 of 31 PageID# 2014




   (ii) it seeks information unrelated to the asserted claims or purported Class Vehicles, (iii) it seeks

   unnecessary and disproportionately detailed information specific to non-representative purported

   class members relative to the needs of the Action, and (iv) it seeks information that would require

   onerous search efforts by VWGoA that are not proportional to the needs of the Action.

                  VWGoA further objects to Interrogatory No. 7 on the grounds that is vague and

   ambiguous because it fails to explain the phrase “Date of first retail sale (RDR).” VWGoA further

   objects to Interrogatory No. 7 on the grounds that it seeks the discovery of information held by

   third parties, such as dealerships and VW Credit, Inc., that is outside the possession, custody, or

   control of VWGoA and/or to which VWGoA has no legal right of access.

                  VWGoA further objects to Interrogatory No. 7 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 7.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 7 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.




                                                    -22-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 24 of 31 PageID# 2015




   Interrogatory No. 8.

          For each model year vehicle that includes one or more Class Vehicles, identify a data file
          containing the following:

          a)      Option Decoder or similar document correlating option codes with verbal
                  description of options, e.g., “Tow Package = TWP.”; and,
          b)      Order guides showing Invoice and list prices (MSRP) associated with each option
                  code. Please ensure that Order guides provided include prices for options packages,
                  e.g., “Convenience Package.”

   Objections to Interrogatory No. 8.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 8 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 8 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information unrelated to the asserted

   claims or purported Class Vehicles and (ii) it seeks information that is more efficiently obtained

   through document discovery.

                  VWGoA further objects to Interrogatory No. 8 on the grounds that is vague and

   ambiguous because it fails to explain the phrase “correlating option codes with verbal description

   of options,” and “Order guides.” VWGoA further objects to Interrogatory No. 8 on the grounds

   that it seeks the discovery of information held by third parties, such as dealerships, that is outside

   the possession, custody, or control of VWGoA and to which VWGoA has no legal right of access.

                  VWGoA further objects to Interrogatory No. 8 on the grounds that that it combines

   at least two separate interrogatories and asserts them as a single interrogatory, and that collectively

   the Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

                                                    -23-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 25 of 31 PageID# 2016




   Response to Interrogatory No. 8.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 8 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 9.

          Please describe in detail the meaning of the following so-called SNR option codes that you
          and/or Volkswagen uses to track or otherwise identify certain features or characteristics of
          its vehicles: S99, S39, S63, S0B, S8I, S0B, SA0, S0E, SL3, S98, SJ0, S0C, S0L, S0T, S5F,
          S5T, S77, S7Q, SL2, SV3.

   Objections to Interrogatory No. 9.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 9 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 9 on the grounds that it is overly broad, unduly burdensome, and calls for

   information that is neither relevant to the claims, defenses, or subject matter of, nor proportional

   to the needs of, the Action, including because (i) it seeks information unrelated to the asserted

   claims or the purported Class Vehicles and (ii) it seeks information that is more efficiently obtained

   through document discovery. VWGoA further objects to Interrogatory No. 9 on the grounds that

   it is overly broad and unduly burdensome, including because it purports to require VWGoA to

   “describe in detail the meaning” of subject matter that is not reasonably amenable to an

   interrogatory response.

                  VWGoA further objects to Interrogatory No. 9 on the grounds that is vague and

   ambiguous, including because it fails to explain the phrase “you and/or Volkswagen uses to track

                                                    -24-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 26 of 31 PageID# 2017




   or otherwise identify certain features or characteristics of its vehicles.” VWGoA further objects

   to Interrogatory No. 9 on the grounds that it assumes the existence of facts that do not exist or the

   occurrence of events that did not occur, including to the extent that it assumes VWGoA and/or

   Volkswagen “uses” “so-called SNR option codes” to “track” vehicles.

                  VWGoA further objects to Interrogatory No. 9 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 9.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 9 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 10.

          Of the SNR option codes identified in Interrogatory No. 9 above, identify each such code
          that is intended to indicate any type of restriction on the sale or resale of the vehicle to
          which any such code is assigned, explain the extent of any such restriction, and identify
          the person within VWGOA most knowledgeable about such codes and restrictions.

   Objections to Interrogatory No. 10.

                  VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 10 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law. VWGoA further objects to

   Interrogatory No. 10 to the extent it refers to or incorporates Interrogatory No. 9, and VWGoA

   incorporates by reference its objections to Interrogatory No. 9.



                                                    -25-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 27 of 31 PageID# 2018




                  VWGoA further objects to Interrogatory No. 10 on the grounds that it is overly

   broad, unduly burdensome, and calls for information that is neither relevant to the claims, defenses,

   or subject matter of, nor proportional to the needs of, the Action, including because (i) it seeks

   information unrelated to the asserted claims or the purported Class Vehicles and (ii) it seeks

   information that is more efficiently obtained through document discovery. VWGoA further

   objects to Interrogatory No. 10 on the grounds that it is overly broad and unduly burdensome,

   including because it purports to require VWGoA to “explain” a detailed subject matter that is not

   reasonably amenable to an interrogatory response. VWGoA further objects to Interrogatory

   No. 10 on the grounds that it requires VWGoA to speculate about individuals’ “knowledge[].”

                  VWGoA further objects to Interrogatory No. 10 on the grounds that is vague and

   ambiguous, including because it fails to explain the phrases “intended to indicate any type of

   restriction on the sale or resale of the vehicle to which any such code is assigned” and “extent of

   any such restriction.” VWGoA further objects to Interrogatory No. 10 on the grounds that it

   assumes the existence of facts that do not exist or the occurrence of events that did not occur,

   including to the extent that it assumes SNR codes are “intended to indicate any type of restriction

   on the sale or resale of the vehicle.”

                  VWGoA further objects to Interrogatory No. 10 on the grounds that collectively the

   Interrogatories exceed the numerical limit on interrogatories imposed by the Court’s Order of

   August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 10.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 10 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119


                                                   -26-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 28 of 31 PageID# 2019




   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.

   Interrogatory No. 11.

             For each Class Vehicle, state the amount for which such vehicle was first sold by your
             dealer as a CPO car, itemize all other charges relating to the sale (i.e. tax/title/fees etc.),
             and identify each Buyer’s Order that memorializes each such sale.

   Objections to Interrogatory No. 11.

                    VWGoA incorporates by reference its above-stated Objections. VWGoA objects

   to Interrogatory No. 11 to the extent that it purports to impose on VWGoA discovery burdens or

   obligations that exceed those permitted under the Applicable Law.

                    VWGoA further objects to Interrogatory No. 11 on the grounds that it is overly

   broad, unduly burdensome, and calls for information that is neither relevant to the claims, defenses,

   or subject matter of, nor proportional to the needs of, the Action, including because (i) it seeks

   information unrelated to the asserted claims or the purported Class Vehicles, (ii) it seeks

   unnecessary and disproportionately detailed information specific to non-representative purported

   class members relative to the needs of the Action, (iii) for Named Plaintiffs, it seeks information

   to which Plaintiffs and VWGoA have equal access, (iv) it seeks information that is more efficiently

   obtained through document discovery, (v) it seeks information “[f]or each Class Vehicle” when

   information for a subset of purported Class Vehicles would suffice, and (vi) it seeks information

   that would require onerous search efforts by VWGoA that are not proportional to the needs of the

   Action.

                    VWGoA further objects to Interrogatory No. 11 on the grounds that it is vague and

   ambiguous, including because it fails to explain the phrases “itemize all other charges” and

   “Buyer’s Order that memorializes each such sale.” VWGoA further objects to Interrogatory

   No. 11 on the grounds that it seeks the discovery of information, such as “Buyer’s Order[s]” or
                                                 -27-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 29 of 31 PageID# 2020




   “itemize[d] all other charges,” held by parties other than VWGoA, such as dealerships and private

   individuals, that is outside the possession, custody, or control of VWGoA and to which VWGoA

   has no legal right of access. VWGoA further objects to Interrogatory No. 11 to the extent it is

   duplicative of other discovery requests.

                  VWGoA further objects to Interrogatory No. 11 on the grounds that that it combines

   at least three separate interrogatories and asserts them as a single interrogatory, and that

   collectively the Interrogatories exceed the numerical limit on interrogatories imposed by the

   Court’s Order of August 10, 2020 (ECF No. 119).

   Response to Interrogatory No. 11.

                  In light of the foregoing Objections, VWGoA will not respond to Interrogatory

   No. 11 because it exceeds the Court’s limitation against “more than thirty (30) written

   interrogatories, including parts and subparts, without leave of court.” See Order, ECF No. 119

   (August 10, 2020). VWGoA is willing to meet and confer with Plaintiffs regarding the application

   of the numerical limit on written interrogatories to the parties in this Action.




                                                    -28-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 30 of 31 PageID# 2021




   Dated: January 7, 2021                      Respectfully submitted,

   MCGUIREWOODS LLP                            SULLIVAN & CROMWELL LLP

   /s/ Frank Talbott V                         Robert J. Giuffra Jr. (pro hac vice)
   Terrence M. Bagley (VSB No. 22081)          Suhana S. Han (pro hac vice)
   Kenneth W. Abrams (VSB No. 78216)           Adam R. Brebner (pro hac vice)
   Frank Talbott V (VSB No. 86396)             125 Broad Street
   Gateway Plaza                               New York, NY 10004
   800 East Canal Street                       Tel: 212-558-4000
   Richmond, VA 23219                          Fax: 212-558-3588
   Tel: 804-775-4773                           giuffrar@sullcrom.com
   Fax: 804-698-2323                           hans@sullcrom.com
   tbagley@mcguirewoods.com                    brebnera@sullcrom.com
   kabrams@mcguirewoods.com
   ftalbott@mcguirewoods.com                   Judson O. Littleton (pro hac vice)
                                               1700 New York Avenue, NW
                                               Suite 700
                                               Washington, DC 20006
                                               Tel: 202-956-7500
                                               Fax: 202-293-6330
                                               littletonj@sullcrom.com

                                               Counsel for Volkswagen Group of America, Inc.




                                        -29-
Case 1:19-cv-00331-LO-MSN Document 141-15 Filed 02/18/21 Page 31 of 31 PageID# 2022




                                  CERTIFICATE OF SERVICE

                 I hereby certify that on January 7, 2021, a true and correct copy of the foregoing

   instrument was emailed to:

                 Michael J. Melkersen, Esq.
                 Melkersen Law Group, LLC
                 5 Surfside Road – Palmas Del Mar
                 Humacao, Puerto Rico 00791
                 Tel.: 540-435-2375
                 Fax: 540-740-8851
                 Email: mike@mlawpc.com

                 Joseph F. Rice, Esq.
                 Kevin R. Dean, Esq.
                 Motley Rice LLC
                 28 Bridgeside Boulevard
                 Mount Pleasant, South Carolina 29464
                 Tel.: 843-216-9000
                 Fax: 843-216-9440
                 Email: jrice@motleyrice.com
                         kdean@motleyrice.com

                                                              /s/ Frank Talbott V
                                                              Frank Talbott V (VSB No. 86396)




                                                 -30-
